Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
“FDFP” should use a full name when first time used in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the Examiner doesn’t know what are the meaning for “a novel discounted averaging formula” and “a weighted graph of city-level road network”. They are failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the Examiner doesn’t know what the formula
Ip(n)=IT(t)[yp(n)−α:yp(n)+α,xp(n)−α:xp(n)+α] 
(with columns and comma) means. It fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding the rest of claims, the rest of claims depends on claim 1, thus, they are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al. (US Patent Application Publication 2022/0058944), hereinafter referred as Jha, in view of Jiang et al. (“Deep Learning for Short-term Traffic Conditions Prediction”, 2020 International Conference on Service Science (ICSS), 24-26 August 2020), hereinafter referred as Jiang.

Regarding claim 1, Jha discloses a large-scale real-time traffic flow prediction method based on fuzzy logic and deep neural network (Fig. 3), comprising steps of: 
1) selecting an urban road network scene to collect color images of real-time traffic flow congestion information (Fig. 3A, step 302, [0096]; video camera 108 can to collect color images of real-time traffic flow congestion information, [0054]); 
2) obtaining congestion levels of multiple intersections according to the color images, which are used in a data training set; and forming a data sensing end of FDFP through a fuzzy mechanism (Fig. 3A, step 304, [0097], obtaining visual indicators (congestion levels); [0094] talked about fuzzy networks); 
3) establishing a deep neural network, performing deep learning on the data training set, and constructing a prediction end of the FDFP ([0091 – 0093], talked about training deep learning neural network); 
4) inputting real-time traffic information obtained from a server into an FDFP model to real-time obtain traffic prediction for the multiple intersections within a certain future time range, and evaluating actual real-time traffic conditions of each of the intersections on prediction effects of different models (Fig. 3A, step 310, [0100], inputting real-time traffic information to forecast traffic condition; [0056] talked about servers); and 
5) obtaining estimated congestion levels at roads ([0052]) by using a calculating formula ([0091 – 0094]) and generating a weighted graph of city-level road network for optimal travel time route guidance of vehicles (Fig. 3A, step 312 - 314, [0102 - 103], generate and display a different congestion level graph of city-level road network; exhibited in Fig. 3B and 4C).
However, Jha fails to explicitly disclose wherein the deep neural network is a LSTM (long short-term memory) neural network, and the calculating formula is a novel discounted averaging formula.
However, in a similar field of endeavor Jiang discloses a deep learning for short-term traffic conditions prediction (abstract). In addition, Jiang discloses the deep neural network is a LSTM (long short-term memory) neural network (page 71), and the calculating formula is a novel discounted averaging formula (page 73, section IV - B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jha, and the deep neural network is a LSTM (long short-term memory) neural network, and the calculating formula is a novel discounted averaging formula. The motivation for doing this is that the prediction of Jha can be more accurate.

Regarding claim 4 (depends on claim 1), Jha discloses the large-scale real-time traffic flow prediction method, as recited in claim 1, wherein the step 3) comprises specific steps of: 
selecting parameters of each layer of the neural network ([0090 – 0094], selecting values, and weight for each layer); 
determining a network layer quantity, a neuron quantity in each layer, and an optimization algorithm of a training process ([0090 – 0094]); 
adopting a multi-layer neural network multi-hidden-layer network structure, wherein each layer contains multiple neurons ([0090 – 0094]); 
training a neural network according to the data training set, and saving an obtained deep neural network model ([0090 – 0094], trained neural network is stored for a real-time forecast).
However, Jha fails to explicitly disclose wherein the deep neural network is a LSTM (long short-term memory) neural network.
However, in a similar field of endeavor Jiang discloses a deep learning for short-term traffic conditions prediction (abstract). In addition, Jiang discloses the deep neural network is a LSTM (long short-term memory) neural network (page 71). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jha, and the deep neural network is a LSTM (long short-term memory) neural network. The motivation for doing this is that the prediction of Jha can be more accurate.
However, Jha in view of Jiang fails to explicitly disclose that the LSTM is a five-layer LSTM wherein each layer contains 200 neurons. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the number of LSTM layer and neurons, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Jiang, and in further view of Rathod (US Patent Application Publication 2020/0387887).

Regarding claim 2 (depends on claim 1), Jha discloses the large-scale real-time traffic flow prediction method, as recited in claim 1, wherein the step 1) comprises specific steps of: 
1.1) selecting an area, and obtaining dynamic real-time traffic information of the area (Fig. 1, zone 1 – zone 4 can be selected, also [0105 – 0106]); 
1.2) proposing a recording mechanism for traffic information in the area according to time and space, and constructing a periodically updated data set ([0052, 0058], e.g. peak hours during a day); and 
1.3) sampling periodically updated traffic information images to capture color congestion images IT(t) ([0054], video camera 108 can sampling periodically updated traffic information images).
However, Jha fails to explicitly disclose sampling images twice a minute. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the image sampling rate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
However, Jha in view of Jiang fails to explicitly disclose obtaining information of the area through map websites comprising Google® Maps, Baidu® Maps, Trafficview® and INRIX®.
However, in a similar field of endeavor Rathod discloses a method for selecting a location from map (abstract). In addition, Rathod discloses obtaining information of the area through map websites comprising Google® Maps ([0079]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jha, and obtaining information of the area through map websites comprising Google® Maps. The motivation for doing this is that the application can incorporate a third party tool to make it more powerful.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Jiang in evidence of Gu et al. (WIPO Patent Application Publication 2016/033969).

Regarding claim 5 (depends on claim 1), Jha discloses the large-scale real-time traffic flow prediction method, as recited in claim 1, wherein the step 4) comprises specific steps of: 
4.1) inputting periodically updated data into the FDFP model to obtain output prediction data ([0052, 0058], e.g. peak hours during a day); 
4.2) determining a network training loss function ([0093]);
4.3) selecting actual data set for test according to different parameters, so as to determine parameters for the FDFP model, wherein an optimization objective is to minimize a loss function ([0090 – 0098]); using an Adam optimization algorithm for gradient calculation ([0093]), thereby continuously adjusting a model weight and reducing a prediction error of network iterative update ([0090 – 0098]); and 
4.4) during prediction, minimizing an error to maximize prediction accuracy([0090 – 0094]). 
However, Jha fails to explicitly disclose the error comprising:
a mean square error of a network training loss function, which is expressed as: 
MSE ( y , y ^ ) = …
wherein ŷt(n) is actual future time data, Tsample is a training window length, and yt(n) is a model prediction result;
a mean absolute percentage error MAPE and a mean absolute error MAE wherein the mean absolute percentage error and the mean absolute error are expressed as: 
MAPE( y , y ^ ) =  … 
MAE( y , y ^ ) = …. 
wherein ŷt(n) is actual data at an actual future time t, Tsample is a training window length, and yt(n) is a model prediction result.
However, in a similar field of endeavor Jiang discloses a deep learning for short-term traffic conditions prediction (abstract). In addition, Jiang discloses the error function can be expressed as 
MSE ( y , y ^ );
MAPE( y , y ^ ); and 
MAE( y , y ^ ) = …. 
wherein ŷt(n) is actual data at an actual future time t, Tsample is a training window length, and yt(n) is a model prediction result (page 72, equation (7); page 73, section IV - B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jha, and the error function can be expressed as MSE ( y , y ^ ); MAPE( y , y ^ ); and MAE( y , y ^ ). The motivation for doing this is that the loss function calculation can be standardized.
If the Applicant still have a question regarding MSE and MAPE expression, please referring Gu (page 19, equation (2.4 – 2.6)).

Regarding claims 3 and 6, no reference is found. However, they are not allowable due to the 112 reject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668